     Case 7:19-cv-10715-NSR-PED Document 111 Filed 08/31/21 Page 1 of 3


                                                                       t"f f'r 't -




                                                              KLEO'RONICAIIY FIIJIDJ
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RITA PATRICK,
                                                      CIVIL ACTION NO.: 19Civ. 10715
                 Plaintiff, ,                         (NSR)(PED)
against


LOCAL 51, AMERICAN POSTAL                             ?W&=^^£©^WROTECTIVE ORDER
WORKERS UNION, AFL-CIO, el at,

                Defendants.


          WHEREAS, the Plaintiff subpoenaed certain records from the United States Postal
Service ("USPS"), and the Court ordered USPS respond to PkiintiPFs subpoena dated August 11 ,
2021, subject to and without prejudice for any objections pursuant to the Privacy Act, the USPS's
Touhy regulation, and any other objections permitted under Ihe Federal Rules of Civil Procedure.

       WHEREAS, the Plaintiff and USPS having agreed to the following terms of
confidentiality, and the Court having found that good cause exists for the issuance of an
appropriately tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents provided by USPS to Plaintiff in connection with the Court Order and subpoena:

        1. USPS Counsel may designate any document or information, in whole or in part, as
confidential if counsel determines, in good faith, that such designation is necessary to protect the
interests of the persons concerned from inappropriate disclosure of private and sensitive non-
public information. Information and documents so designated will be stamped
"CONFIDENTIAL."

          2, The Confidential Information disclosed will be held and used by the person receiving
such information solely for use in connection with the action,


       3, Nothing in this Protective Order constitutes an admission by any party that Confidential
Information disclosed in this case is relevant or admissible,

          4. Documents designated as "CONFIDENTIAL" shall not be disclosed to any person,
except;
          a. The requesting party and counsel;
          b. Employees of such counsel assigned to and necessary to assist in the litigation;
          c. Consultants or experts assisting in the prosecution or defense of the matter, to the extent
deemed necessary by counsel; and
     Case 7:19-cv-10715-NSR-PED Document 111 Filed 08/31/21 Page 2 of 3




       d. The Court (including the mediator, or other person having access to any Confidential
Information by virtue of his or her position with the Court).

        5. Prior to disclosing or displaying the Confidential Information to any person, counsel
must:
      a. Inform the person of the confidential nature of the information or documents;
      b. Inform ihe person that this Court has enjoined the use of the information or documents
by him/her for any purpose other than this litigation and has enjoined the disclosure of the
information or documents to any other person; and
       c. Require each such person to sign an agreement to be bound by this Order in the form
attached as Exhibit A.

        6, The disclosure of a document or information without designating it as "Confidential
shall not constilutc a waiver of the right to designate such document or information as Confidential
Information, If so designated, the document or information shall thenceforth be treated as
Conndential Information subject lo all the terms of this Stipulation and Order.

        7. Any Personally Identifying Information ('TH") (e.g., social securily numbers/employce
identification numbers, log-in identifications, account numbers, and information that may be used
for identity theft), ^nd ait other Confidential Information considered private or non-public sensitive
information (e.g., leave-related infom-iation and the like), provided in response to the subpoena
shall be maintained by the receiving paity in a manner that is secure and confidential and shared
only with authorized individuals in a secure manner. In the event the party who received PII and
Confidential Information experiences a data breach, it shall immediately notify USPS of same and
cooperate with the producing party to address and remedy the breach,

       8. At the conclusion of litigation, Confidential Information and any copies thereof shall be
promptly (and in no event later than 30 days after enlry of final judgment no longer subject to
Further appeal) returned to USPS or certified as destroyed, except that the counsel shall be
permitted to retain their working files on the condition that those files will remain protected.




                                     ?
-SCTSTtTOWffi&AW-
Dated: New York, New York ^ /*? I ,202:




        States Magistrate Judge
     Case 7:19-cv-10715-NSR-PED Document 111 Filed 08/31/21 Page 3 of 3




                                            Exhibit A
                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL" are conftdenlia! by
Order of the Court.


        1 hereby agree that I will not disclose any information contained in such documents to any
other person, I further agree not to use any such information for any purpose other than this
litigation.



DATED:
                                         Signed in the presence of:
                                         (Attorney)
